Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 26, 2019

The Court of Appeals hereby passes the following order:

A20E0006. IN THE INTEREST OF J. M. E. H. et al., CHILDREN (MOTHER).

      Movant has filed a motion under Court of Appeals Rule 40 (b) and Rule 31 (i),
seeking an extension of time in which to file an application for discretionary appeal.
The movant’s request for an extension of time in which to file an application for
discretionary appeal is hereby GRANTED, with the application for discretionary
appeal due on or before October 18, 2019.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/26/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.